OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                    AUSTIN
oaoh orfanse in violation of tils at.
        The baddlng ciaoti~4tarars      and reaofators.48ust
amz?ly ..*ith  the law after the affeatite data a& place
ihe raqdred tag and adheslve ataq upon all bedding aan-
tiactured aal rszcvatad as re:;..lred     by the tarns of this
lau. In the evant thy tall       to ao.x?ly31th the requlre-
aento of tills   :iot,they iriil bo subjeot to the Qenaltfes
provided in &otlon 9 of ti-Ais    bill.

        U.1 other bstidlr,g
                          et aaterialo aorsred br the
terma of tM.a iot and aamraotured prior to the srraotlre
data niy be sild by an auotionatu or az~im?lvldunluith-
oat riolating tha tbrzm of tbls law.
        Tou are heraby acvlsed that :5%tlan ll of .+&mats
8i:i   30.
         zoo 8pe0irhmy     ar=pta       fro5 temb8      OS t.b  Mot
all bdddirrgw?tziohbR3 been zmnufactured,       repetirei3   or re-
novat prior to the effcativa d::ts of tha Mt.




APPES""'AUG 10, 1939